Motion for leave to appeal dismissed upon the ground that the order sought to be appealed from does not finally determine the action within the meaning of the Constitution. On the court’s own motion, the appeal taken as of right by intervenorappellant dismissed, without costs, upon the ground that the order appealed from does not finally determine the action within the meaning of the Constitution. Motion for consolidation denied. Motion for leave to file a brief amicus curies in the case of Victor v. Lyon Assoc, granted.